Citation Nr: 0806022	
Decision Date: 02/22/08    Archive Date: 03/03/08	

DOCKET NO.  05-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
including radiation burns due to atomic weapons testing.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1960 
to September 1964, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  The veteran is not shown to have been involved in a 
radiation-risk activity during service, including testing 
involving the atmospheric detonation of a nuclear device, or 
otherwise been shown to have been exposed to radiation during 
service.  

2.  A skin disorder was not manifested during service, and 
any currently diagnosed skin disorder that may be present is 
not shown to be causally or etiologically related to service.  



CONCLUSION OF LAW

Service connection for a skin disorder, to include radiation 
burns due to atomic weapons testing, was not incurred in or 
aggravated active service, nor may such a disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2003 (preadjudication notice 
regarding service connection, including based on exposure to 
radiation), January 2006 and March 2006.  Although the 2006 
notices were subsequent to the rating decision on appeal, 
there is no due process problem since the veteran was also 
furnished a supplemental statement of the case in August 
2006, from which he was given additional time to respond.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability. 38 
U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the record is absent for competent 
evidence that the veteran suffered from a chronic skin 
disorder during service or competent evidence of a present 
disability that may be associated with service.  As such, an 
examination is not warranted in this case.

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran essentially contends that he sustained a skin 
disorder, specifically radiation burns during service as a 
result of atomic weapons testing he was involved in during 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough.  There 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may also be granted for 
certain diseases which become manifest in a radiation-exposed 
veteran.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 
3.311.  For purposes of presumptive service connection under 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 it must be shown 
that the veteran engaged in a radiation-risk activity and 
thus was a radiation-exposed veteran.  The term radiation-
risk activity includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
38 C.F.R. § 3.309 (d)(3)(ii).

With respect to the veteran's claim that he has a skin 
disorder, specifically radiation burns, that are due to 
radiation he was exposed to during atomic weapons testing he 
reports he was involved in during service, the Board finds 
that there is no support for the veteran's contention that he 
was involved in atomic weapons testing or otherwise exposed 
to radiation during service.  In statements received from the 
veteran in October 2003, December 2003 and April 2005 the 
veteran has offered descriptions of his involvement with and 
exposure to atomic weapons testing.  In statements received 
from the veteran in October and December 2003 he described 
testing as occurring in 1962, but in the April 2005 statement 
the veteran reports that he was involved in Operation SILVER 
SWORD that he believed occurred in 1961, but the veteran also 
mentions 1963 in that statement.

Service personnel records pertaining to the veteran show that 
between 1961 and 1963 he was stationed at locations that 
included Hawaii, Puerto Rico, Cuba and Panama.  The Board 
observes that this is consistent with the service reported by 
the veteran at the time of the July 1988 VA examination in 
which he reported that he was overseas in Hawaii, Cuba, 
Panama and Puerto Rico on a Caribbean cruise.  

However, records pertaining to atmospheric nuclear testing, 
contained in the veteran's claims file, as well as the 
provisions of 38 C.F.R. § 3.309(d)(3) which lists atomic 
weapons tests conducted by the United States lists only 
Operation DOMINIC I and Operation DOMINIC II/PLOWSHARE as 
occurring during that time frame, specifically between April 
1962 through December 1962 for Operation DOMINIC I, and July 
1962 through August 1962 for Operation DOMINIC II/PLOWSHARE.  
This information clearly shows that the nuclear weapons 
testing occurred in the Pacific Proving Grounds, specifically 
the Christmas Island and Johnson Island areas.  

Since the veteran's service records place his service duties 
no further west than Hawaii it is not possible for the 
veteran to have been exposed to radiation in connection with 
atomic weapons testing since he is not shown to have been in 
proximity to that testing during service.  In addition, 
Operation SILVER SWORD related by the veteran in the 
statement received in April 2005 is not listed as an 
atmospheric nuclear weapons test.  Therefore, since the 
veteran has not contended that he was exposed to radiation in 
any other matter during service, the Board concludes that the 
veteran is not shown to have been exposed to radiation from 
atomic weapons testing and consequently does not have a skin 
disorder, including radiation burns, as a result of that 
claimed exposure.  

In addition, a review of the veteran's service medical 
records also fails to demonstrate that the veteran manifested 
a chronic skin disorder during service, or that he currently 
has a chronic skin disorder that is shown by competent 
medical evidence to be in some way causally or etiologically 
related to service.  The veteran's service medical records do 
show that in January 1963 he was seen with a complaint of his 
skin coming off his hands, which was described as a 
spontaneous desquamation of the skin of the fingers of the 
hands of two weeks' duration.  It was noted that the veteran 
had no known exposure to irritating chemicals.  The diagnosis 
was deferred and the veteran was prescribed lotion to be 
applied for one week and was to return if the process had not 
abated.  The veteran's service medical records contain no 
further reference to any skin disorder, and at the time of a 
physical examination performed in September 1964 in 
connection with the veteran's separation from service, his 
skin was noted to be normal on clinical evaluation.  As such, 
the symptomatology of the hands manifested during service was 
apparently acute and transitory and resolved following 
appropriate treatment since no further treatment was shown 
during service and at the time of separation the 
symptomatology had apparently resolved.  In addition, medical 
records dated following separation from service document no 
further symptomatology affecting the hands.

Furthermore, it is not clear whether the veteran currently 
has a chronic skin disorder.  In any event, the record before 
the Board contains absolutely no competent evidence which 
suggests that the veteran currently has a skin disorder that 
is in some way causally or etiologically related to service.  
In the absence of such evidence, the Board finds that the 
medical evidence is against the veteran's claim for a skin 
disorder to include radiation burns due to atomic weapons 
testing.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's skin disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current skin 
disability and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current skin disability 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that he has a current skin 
disorder that is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
service connection for a skin disorder, to include radiation 
burns due to atomic weapons testing is not established. 


ORDER

Service connection for a skin disorder, to include radiation 
burns, due to atomic weapons testing, is denied.



	                        
____________________________________________
MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


